Exhibit 10.1

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into and is effective as of this 15th day of August, 2007, by and
between Silicon Valley Bank (“Bank”) and INTERLINK ELECTRONICS, INC., a Delaware
corporation (“Borrower”) whose address is 546 Flynn Road, Camarillo, CA 93012.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of December 19, 2006 as amended by that certain First Amendment to Loan
and Security Agreement dated as of April 6, 2007 and that certain Second
Amendment to Loan and Security Agreement dated as of July 18, 2007 (as the same
may from time to time be further amended, modified, supplemented or restated,
the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) permit
Borrower to sell certain assets and (ii) make certain other revisions to the
Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Exhibit A to the Loan Agreement is hereby replaced with Exhibit A attached
hereto.



--------------------------------------------------------------------------------

2.2 Section 13 (Definitions). The following terms and their definitions set
forth in Section 13.1 are added or amended in their entirety and replaced with
the following:

“SMK” means, collectively, SMK Electronics Corporation and [SMK-Link Co.].

“SMK Assets” means those certain assets listed on Annex 1 attached hereto which
are to be sold by Borrower to SMK pursuant to the SMK Purchase Agreement.

“SMK Asset Sale” means the sale by Borrower of the SMK Assets pursuant to the
SMK Purchase Agreement

“SMK Purchase Agreement” means that certain Asset Purchase Agreement by and
among Borrower and SMK, dated as of August 15, 2007.

3. Bank hereby consents to the SMK Asset Sale and waives any violations of
Section 7.1 of the Loan Agreement that may occur in connection therewith.

4. Limitation of Amendments.

4.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

2



--------------------------------------------------------------------------------

5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be effective as of the date first written
above upon (a) the due execution and delivery to Bank of this Amendment by each
party hereto, and (b) delivery by Borrower to Bank of the execution versions of
all documents entered into in connection with the SMK Asset Sale.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     Interlink Electronics, Inc. By:      
By:   Name:  

 

    Name:  

 

Title:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and all Borrower’s Books
relating to the foregoing, and any and all claims, rights and interests in any
of the above and all substitutions for, additions, attachments, accessories,
accessions and improvements to and replacements, products, proceeds and
insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral shall not include any of the SMK
Assets (as defined in that certain Loan and Security Agreement by and between
Borrower and Silicon Valley Bank dated as of December 19, 2006 as amended by
that certain First Amendment to Loan and Security Agreement dated as of April 6,
2007, that certain Second Amendment to Loan and Security Agreement dated as of
July 18, 2007 and that certain Third Amendment to Loan and Security Agreement
dated as of August 15, 2007).



--------------------------------------------------------------------------------

ANNEX 1

SMK Assets

[see attached]